Citation Nr: 0323889	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel






INTRODUCTION

The veteran had active military service from June to October 
1999.  The veteran received an uncharacterized discharge with 
entry-level separation.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


REMAND

The veteran claims that he is entitled to service connection 
for bronchial asthma.  The veteran indicates that he had the 
disorder prior to service and that it was aggravated by 
service.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).

The presumption of sound condition upon entry into service 
can be rebutted if the evidence clearly and unmistakably 
demonstrates that the disorder existed prior to service and 
was not aggravated in service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03; See Vanerson v. West, 12 Vet. App. at 
258-60; Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
has explained that the words "clear and unmistakable" means 
that evidentiary showing must be "undebatable."  Vanerson 
v. West, 12 Vet. App. at 261.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

The Board notes that it appears that the veteran's service 
medical records are not complete.  His entrance examination 
is not of record.  These records must be obtained as 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curium).  

Service medical documents of records starting on September 8, 
1999, reflect that the veteran was diagnosed as having 
bronchia asthma.  Studies dated on September 22, 1999, 
reflect that the veteran developed dyspnea with cold and hot 
weather and when going to sleep.  A consultation dated on 
September 23 shows that the veteran did not have a waiver to 
enter the service with the disorder; however, it was 
determined that the disorder existed prior to service, but 
was not aggravated by service.  These records also reflect 
that the veteran had smoked for a six-month duration.  On 
September 28, 1999, the veteran was administratively 
separated from service receiving an uncharacterized discharge 
due to the bronchial asthma because his condition prevented 
and interfered with his duties and assignments.  

The record includes a statement of Janice Sanchez, M.D., the 
veteran's primary physician, dated in November 1999.  Dr. 
Sanchez stated that she has been treating the veteran for 
bronchial asthma since June 1999 and opined that the 
veteran's service aggravated the disorder.  Although the Dr. 
Sanchez provided an opinion supporting the veteran's claim, 
it is no clear whether the doctor reviewed the veteran's 
claims file prior to rendering the opinion.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (holding medical opinion 
as to nexus has reduced probative value where the physician 
failed to review service medical records).  

In addition, the Board notes that Dr. Sanchez's clinical 
records have not been obtained.  These documents are relevant 
to the claim and should be requested and associated with the 
veteran's claims file.  

In light of the conflicting evidence regarding the nature of 
the veteran's bronchial asthma and the incomplete record, the 
Board is of the view that further development as indicated 
below is warranted.    

Accordingly, the case is remanded to the RO for the 
following:   

1.  The RO should contact the necessary 
organization(s) and obtain the veteran's 
complete service medical records 
including a copy of the veteran's 
entrance examination.  If these records 
are not available, it should be indicated 
in writing.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for 
bronchial asthma prior to service.  In 
addition, the RO should attempt to obtain 
the medical records of Dr. Janice Sanchez 
for treatment of the veteran's bronchial 
asthma since June 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

3.  The RO should provide the veteran a 
VA respiratory examination to determine 
the nature and etiology of the veteran's 
bronchial asthma.  All necessary studies 
should be performed.  The examiner should 
be provided a copy of the veteran's 
claims file for history background.  The 
examiner should indicate whether he 
reviewed the claims file.  The examiner 
is requested to provide an opinion 
regarding the etiology of any bronchial 
asthma found.  The examiner should 
address the following:  

a.  The examiner should indicate whether 
the veteran's bronchial asthma existed 
prior to service.  If so, the examiner 
should state whether the disorder was 
aggravated by service beyond the natural 
progression of the disease entity.  

b.  If the bronchial asthma did not exit 
prior to service, the examiner should 
state whether the disorder was caused by 
any incident of service.   

A complete rationale for all opinions 
should be provided.  The rationale should 
include a discussion of the November 1999 
opinion of Dr. Janice Sanchez.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the 
claim of entitlement to service connection 
for bronchial asthma.  

6.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



